291 F.2d 753
61-2 USTC  P 9557, 61-2 USTC  P 9558
BRADGATE COOPERATIVE EXCHANGE, Petitionerv.COMMISSIONER OF INTERNAL REVENUE.MINBURN COOPERATIVE ELEVATOR, Petitioner.v.COMMR. OF INT. REV.FARMERS COOP. ELEVATOR CO., Petitionerv.COMMR. OF INT. REV.ALLEMAN COOP. COMPANY, Petitionerv.COMMR. OF INT. REV.ALTA COOPERATIVE ELEVATOR, Petitioner,v.COMMR. OF INT. REV.SUPERIOR COOP. ELEVATOR CO., Petitioner,v.COMMR. OF INT. REV.LONG ROCK COOP. EXCHANGE, Petitioner,v.COMMR. OF INT. REV.FARMERS COOP. ELEVATOR, Petitionerv.COMMR. OF INT. REV. (two cases).FARMERS COOP. COMPANY, Petitionerv.COMMR. OF INT. REV.
Nos. 16518-16527.
United States Court of Appeals Eighth Circuit.
June 19, 1961.

The Tax Court of the United States.
Rolland E. Grefe and James M. Stewart, Des Moines, Iowa, for petitioners.
Hart H. Spiegel, Charles P. Dugan, Charles K. Rice and Lee A. Jackson, Washington, D.C., for respondent.
PER CURIAM.


1
Pursuant to stipulation to abide by decisions in Pomeroy Cooperative Grain Co. v. Commissioner, 8 Cir., 288 F.2d 326, decisions of Tax Court affirmed as to issues arising out of storage of grain by CCC, etc., and reversed and remanded as to storage profits by members included in patronage dividend allocations made.